Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170109907 A1; Hamedani; Mohammad Sadoghi (hereinafter Ham) in view of US 20150379409 A1; HU; Bo et al. (hereinafter Hu)
Regarding claim 1, Ham teaches A method for configuring a computer network infrastructure, comprising: representing at least a portion of the computer network infrastructure as a graph representation of computer network infrastructure elements including a computer network infrastructure node and a computer network infrastructure edge; (Ham [0001] Data and/or datasets may be represented as a graph, which refers to a collection of nodes (e.g., a person, item or an event) and edges, and optionally, additional information that describes the edges. Some of these nodes may be related to other nodes, and these relationships between nodes may be represented as edges between the related nodes. Graphs may be useful in data mining and/or graph mining applications. However, as the size of the datasets increase, the number of nodes and edges in the associated graph may be massive and the computations that are performed on the graph may also increase in complexity. [0015] Graph data is an emerging and growing field in data management driven mostly by integrating and collecting data over the web (i.e., World Wide Web). In addition to data produced on the web, data may be collected by sensors and mobile devices, which may also be linked to form a large complex graph. As another example, data may be obtained from various data sources, e.g., biological data sources such as UniProt, which may include billions of edges. Moreover, scientific papers in various domains may be represented using graph data to aid scientists in their discovery. For example, large knowledge graph with millions and billions of edges and nodes may be obtained be extracting facts from millions of papers. These large extracted graph can further by linked to existing curated data sources to form yet a larger graph. [0020-0024] describe this limitation in more detail)										wherein the computer network infrastructure node represents a physical computer network switch device and the computer network infrastructure edge represents a connection connecting the physical computer network switch device; (Ham [FIG.5] shows the corresponding hardware components [0034] computer detecting … a change in the graph representation of computer network infrastructure elements; determining whether the change affects a graph representation query pattern; ( Ham [0021] FIG. 1B delineates the vectorized graph processing step 106 of FIG. 1A above, according to an embodiment of the invention. More specifically step 106 may comprise the following steps: (step 120) maintaining matrix topology representation of graph partitioned to maximize sub-matrix densities or to minimize the partition cut; (step 122) dynamically maintaining and adjusting partition based on workload during the runtime, taking into account both query workload and changes to the graph (static partitioning or dynamic partitioning by observing pattern of vertices co -accesses; (step 124) maintaining matrix property representation of graph partitioned vertically (to improve locality of columnar access) and partitioned horizontally based on topology partitioning (to improve locality of access of topology and property together); (step 126) reformulating graph operations over partitioned, dense detect a change in the graph representation of computing infrastructure elements due to a modification in declarative requirements of an intent for the computer network infrastructure; (Hu [0027] The modification identification module is configured to identify graph elements modified as a consequence of the execution of the procedure defined by a behavior handler. Graph elements modified as a consequence of the execution of the procedure may comprise those graph elements accessed and updated by the procedure itself, and may also comprise graph elements modified by other behavior handlers which were triggered by updates performed by the procedure. The behavior handlers themselves (via the execution module) may maintain a register or log of updates which are attributed to the procedure, and/or a graph edit distance algorithm may be used to identify changes in a particular region of the data graph. The record may comprise, in addition to identifying modified graph elements, one or more of the following: an indication of the form of the modification, a time stamp at which the modification took place, an indication of the behavior handler or other entity responsible for performing the modification. [0028] The set of modifications attributed to a behavior handler forms the basis of analysis performed by the inference module. The respective sets of modifications of any pair of behavior handlers can be compared and pattern matching or other forms of analysis in response to detecting the change in the graph representation of computing infrastructure elements, identifying a triggering graph representation pattern matching a changed portion of the graph representation among a plurality of graph representation patterns, wherein the triggering graph representation pattern identifies criteria for elements of interest in the graph representation that match the triggering graph representation pattern; (Hu [0027] The modification identification module is configured to identify graph elements modified as a consequence of the execution of the procedure defined by a behavior handler. Graph and in response to the determination the changed portion of the graph representation affected by the detected change matches the portion of interest of the graph representation for the triggering graph representation pattern, reporting the change to the agent associated with the identified triggering graph representation pattern and capable of initiating an action wherein the agent automatically performs a configuration to automatically implement at least a portion of the declarative requirements in response to the reported detected change (Hu [FIG.4] shows the system determining change and implementing changes/rules [12] a data storage system configured to store, as a graph node of the data graph for each of a plurality of non-conceptual data items, a behavior handler defining a procedure for using the non-conceptual data item to update the data graph in response to an occurrence of a specified trigger event, the graph node representing the behavior handler being stored in association with the non-conceptual data item; an execution module configured to execute the procedure defined by a behavior handler from among the behavior handlers in response to an occurrence of the specified trigger event for the behavior handler; a modification identification module configured to identify graph elements modified as a consequence of the execution of the procedure, and to record the identified graph elements as members of a set of modifications attributed to the behavior handler defining the executed procedure; an inference module configured to infer relationships between behavior handlers by, for each pair of behavior handlers defining executed procedures, analyzing the sets of modifications attributed to the pair 
Corresponding system claim 19 is rejected similarly as claim 1 above. Additional limitations: interface, processor (Ham [FIG.5] shows corresponding hardware components)
Corresponding product claim 20 is rejected similarly as claim 1 above. Additional limitations: computer readable medium ( Ham [0035] shows the features of the computer readable medium)
Regarding claim 2, Ham and Hu teach The method of claim 1, wherein the computer network infrastructure node comprises one or more of the following: an identifier, a type, a label, a tag, and a property. (Ham [0018] As used herein, a node refers to a person, an entity, an item or an event that is to be tracked; a property refers to information relating to one or more nodes; and an edge refers to a line or connection between two nodes or between a node and a property. [0019] Embodiments provided herein focuses on topology and attribute space representation of a single node machine and/or distribute settings, and define a set of graph relational algebra that heavily exploits bit-wise and vectorized processing over representation that preserves locality of access. [0020] The output may be a set of nodes with their respective properties and/or a set of nodes and properties, these properties may also be aggregated. [0022] each set of nodes and/or edges within a graph comprises a set of topology and properties. For example, if the node is a person, properties of the person may include age, gender, ethnicity, etc. As another example, an edge may be a friendship between two people (i.e., nodes), properties of the friendship may include duration of friendship, professional or personal friendship, etc. The topology and properties may be extracted from the set 
Regarding claim 3, Ham and Hu teach The method of claim 1, wherein the computer network infrastructure edge comprises one or more of the following: an identifier, a type, a label, a tag, a source node, a target node, and a property. ( Ham [0018] Advantageously, various embodiments herein provide an efficient representation for storing and querying large graphs in which vertices and edges also have attributes and properties (also known as property graphs).  [0023] For example, if each edge could have a label (e.g., friendship, co-worker, spouse, etc), one way to represent the label is to use the edge properties, similar to node properties. As another example, the matrix may have a value of "1" in the cell of matrix when edge is of type "friendship", "2" when the edge is of type "co-worker", "3" when the edge is of type "spouse", etc. [0026] Furthermore, the edges and vertices properties (e.g., the attribute space) are stored in columnar form (e.g., vectorized form), where during the traversal, appropriate columns may be used to further filter the set vertices or to compute aggregation. Again, the operation on the columns are also formulated as input and output sets of vertices and edges )
Regarding claim 5, Hu and Ham teach The method of claim 1, wherein the triggering graph representation pattern defines a type, a label, a tag, or a property of the computing infrastructure node or the computing infrastructure edge. ( Ham [0018] Advantageously, various embodiments herein provide an efficient representation for storing and querying large graphs in which vertices and edges also have attributes and properties (also known as property graphs). As used herein, a node refers to a 
Regarding claim 6, Ham and Hu teach The method of claim 1, wherein the triggering graph representation pattern defines an interrelated set of computing infrastructure nodes and computing infrastructure edges.. ( Ham [0021]  matrix topology representation of graph partitioned to maximize sub-matrix densities or to minimize the partition cut; dynamically maintaining and adjusting partition based on workload during the runtime, taking into account both query workload and changes to the graph, static partitioning or dynamic partitioning by observing pattern of vertices co-accesses; maintaining matrix property representation of graph partitioned vertically and partitioned horizontally based on topology partitioning; reformulating graph operations over partitioned, dense topology/property matrix based on forward and backward pass; creating transpose of partitioned matrix (topology and/or property) to enable locality for both forward/backward passes; each forward and backward pass take as input a dense matrix and a vector of input vertices and produces a vector of output vertices at each stage recursively. Moreover, the input/output vector vertices are bit-vector where output of various matrices can be combine and split using bit-wise operations using Combine, Split, Union, Intersect vectroized operators. The input and output vertices are extended with additional vectroized fields to include filtering and aggregation functionality. Furthermore, during the traversal appropriate columns are used to further filter out the set of vertices or to compute aggregation. For performing analytics, aggregation may include sum, average, min, max, or more complex functions. The aggregation may be performed on the properties of each node. As an example, if each node is associated with salary information and aggregation is to find average salary, then aggregation will be the average salary associated with all selected nodes in the graph. Furthermore, the 
Regarding claim 7, Ham and Hu teach The method of claim 1, wherein the agent executes a function based at least in part on the change in the graph representation, including by performing the action ( Ham [0021 & FIG. 1A] shows the section 106 acting like a query agent that gets notified of the input/change coming in, and performs the output 112 based on the change coming in a the input 102/104. ) --- (Hu [0070] Therefore, a key benefit of the present invention is that of being able to efficiently account for the dynamical changes between similar graphs based on the variance in the signatures that are directly derived from the topological changes in their sub-networks (i.e. sub -graphs).[0076] (d) Storing sequential dynamical changes to the graphs in an efficient manner using a code expression tree representation; and, [0077] (e) Correlating the changes in the graph structure as the graph's underlying data 
Regarding claim 8, Ham and Hu teach The method of claim 7, wherein the graph representation of computing infrastructure elements is modified based on a change to the computing infrastructure caused at least in part by the function executed by the agent. ( Ham [0021 & FIG. 1A] shows the section 106 acting like a query agent that gets notified of the input/change coming in, and performs the output 112 based on the change coming in a the input 102/104. )
Regarding claim 9, Ham and Hu teach The method of claim 7, wherein the function executed by the agent causes an additional agent to execute an additional function. ( Ham [FIG. 1A] the output component 112 can be considered an 
Regarding claim 10, Ham and Hu teach The method of claim 1, comprising providing the agent with one or more references to one or more computing infrastructure elements in the graph representation of computing infrastructure elements. ( Ham [0020] Then 106, vectorized graph processing may be performed on the graph topology and graph properties. Various embodiments herein use a vectorized property graph engine (Vraph) to perform step 106. In Vraph, we represent the graph topology divided into a set of dense sub-matrices (e.g., a bit-wise and vectorized representation) and introduce high-level graph relational algebra in order to preserve data locality during graph traversal. Furthermore, graph properties (e.g., attribute space) may also be represented in vectorized-column form for filtering and aggregation operations during graph traversal. Vraph may also comprise two key operators for graph topology traversal (i.e., topology space): (1) a forward pass operator to perform forward pass operations at step 108; and (2) a backward pass operator to perform backward pass operations at step 110 over the graph topology and graph properties. Then at step 112, the output of Vraph may be sent to one or more applications for use in various applications. The output may be a set of nodes with their respective properties and/or a set of nodes and properties, these properties may also be aggregated. [0021] FIG. 1B delineates the vectorized graph processing step 106 of FIG. 1A above, according to an embodiment of the invention. More specifically step 106 may comprise the following steps: (step 120) maintaining matrix topology representation of graph partitioned to maximize sub-matrix densities or to minimize the partition cut; (step 122) dynamically 
Regarding claim 11, Ham and Hu teach The method of claim 10, wherein the one or more references are provided to the agent based on an indication of the one or more computing infrastructure elements in the triggering graph representation pattern. ( Ham [0020] Then 106, vectorized graph processing may be performed on the graph topology and graph properties. Various embodiments herein use a vectorized property graph engine to perform step 106. In Vraph, we represent the graph topology divided into a set of dense sub-matrices (e.g., a bit-wise and vectorized representation) and introduce high-level graph relational algebra in order to preserve data locality during graph traversal. Furthermore, graph properties (e.g., attribute space) may also be represented in vectorized-column form for filtering and aggregation operations during graph traversal. Vraph may also comprise two key operators for graph topology traversal (i.e., topology space): (1) a forward pass operator to perform forward pass operations at step 108; and (2) a backward pass operator to perform backward pass operations at step 110 over the graph topology and graph properties. Then at step 112, the output of Vraph may be sent to one or more applications for use in various applications. The output may be a set of nodes with their respective properties and/or a 
Regarding claim 12, Ham and Hu teach The method of claim 10, wherein the agent a initiates the action based at least in part on the change in the graph representation and the one or more references to the one or more computing infrastructure elements in the graph representation of computing infrastructure elements. ( Ham [0020] Then 106, vectorized graph processing may be performed on the graph topology and graph properties. Various embodiments herein use a vectorized property graph engine to perform step 106. In Vraph, we represent the graph topology divided into a set of dense sub-matrices (e.g., a bit-wise and vectorized representation) and introduce high-level graph relational algebra in order to preserve data locality during graph traversal. Furthermore, graph properties (e.g., attribute space) may also be 
Regarding claim 13, Ham and Hu teach The method of claim 10, wherein the triggering graph representation pattern comprises a label or a property of the computing infrastructure node or the computing infrastructure edge and the action executed by the agent is associated with the label or the property of the computing infrastructure node or the computing infrastructure edge. (Ham [0018] As used herein, a node refers to a person, an entity, an item or an event that is to be tracked; a property refers to information relating to one or more nodes; and an edge refers to a line or connection between two nodes or between a node and a property. [0019] Embodiments provided herein focuses on topology and attribute space representation of a single node machine and/or distribute settings, and define a set of graph relational algebra that heavily exploits bit-wise and vectorized processing over representation that preserves locality of access. [0020] The output may be a set of nodes with their respective properties and/or a set of nodes and properties, these properties may also be aggregated. [0022] each set of nodes and/or edges within a graph comprises a set of topology and properties. For example, if the node is a person, properties of the person may include age, gender, ethnicity, etc. As another example, an edge may be a friendship between two people (i.e., nodes), properties of the friendship may include duration of friendship, professional or personal friendship, etc. The topology and properties may be extracted from the set of nodes and/or edges and stored separately for use as described below. [0023,0024, 0029] further explain this limitation)
Regarding claim 14 , Ham and Hu teach The method of claim 1, comprising providing the agent with an indication of whether the change the graph representation causes a portion of the graph representation not matching the graph representation query pattern to match the triggering graph representation pattern, causes a property of a computing infrastructure element in a portion of the graph representation matching the graph representation query pattern to change, or causes a portion of the graph representation matching the graph representation query pattern to no longer match the graph representation query pattern. (Hu [0027] The modification identification module is configured to identify graph elements modified as a consequence of the execution of the procedure defined by a behavior handler. Graph elements modified as a consequence of the execution of the procedure may comprise those graph elements accessed and updated by the procedure itself, and may also comprise graph elements modified by other behavior handlers which were triggered by updates performed by the procedure. The behavior handlers themselves (via the execution module) may maintain a register or log of updates which are attributed to the procedure, and/or a graph edit distance algorithm may be used to identify changes in a particular region of the data graph. The record may comprise, in addition to identifying modified graph elements, one or more of the following: an indication of the form of the modification, a time stamp at which the modification took place, an indication of the behavior handler or other entity responsible for performing the modification. [0028] The set of modifications attributed to a behavior handler forms the basis of analysis performed by the inference module. The respective sets of modifications of any pair of behavior handlers can be compared and pattern matching or other forms of analysis applied in order to identify relationships between the sets of modifications, which relationships are added to the data graph as edges between the graph nodes representing the respective behavior handlers. [0033] the modification identification module is configured to store the set of modifications attributed to each of the behavior handlers and, each time the procedure defined by a 
Regarding claim 15, Ham and Hu teaches The method of claim 1, comprising providing the agent with a reference to one or more computing infrastructure elements in the graph representation query pattern and an indication of whether the change causes a portion of the graph representation not matching the triggering graph representation pattern to match the triggering graph representation pattern, causes a property of a computing infrastructure element in a portion of the graph representation matching the graph representation query pattern to change, or causes a portion of the triggering graph representation matching the triggering graph representation  pattern to no longer match the triggering graph representation pattern. (Hu [0027] The modification identification module is configured to identify graph elements modified as a consequence of the execution of the procedure defined by a behavior handler. Graph elements modified as a consequence of the execution of the procedure may comprise those graph elements accessed and updated by the procedure itself, and may also comprise graph elements modified by other behavior handlers which were triggered by updates performed by the procedure. The behavior handlers themselves (via the execution module) may maintain 
Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Hu and US 20160344772 A1; Monahan; Brian Quentin et al. (hereinafter Mona)
Regarding claim 4, Ham and Hu teach The method of claim 2, wherein a tag is used 													but lack explicitly teaching to encode a group of computer network infrastructure elements that are not available in a graph schema of the graph representation. 			However Mona teaches to encode a group of computer network infrastructure elements that are not available in a graph schema of the graph representation.  (Mona [0082] The model can be generated or maintained by receiving and classifying information about the network infrastructure or application services, to add to the model, and normalizing a path query with reference to class definitions of the model. This classifying can help enable the model to contain consistent information and to enable missing information to be inferred. The normalizing can help enable checking of such queries for consistency with the model, and infer missing information for example. Determining security properties of any of the application services or network infrastructure can involve determining paths through the nodes and links of the model. Again, such assessment can be useful for design, test, operations, and diagnosis amongst others. It can enable for example assessment of which parts of the infrastructure are critical to given services, or which services are dependent on, or could have an effect on a given part of the infrastructure. The use of a model having links and nodes can enable more efficient processing, which can enable larger or richer models. The assessment can be commercially valuable, for example to increase confidence in assurance of services on shared infrastructure to reduce infrastructure costs. Other advantages will be apparent to those skilled in the art, particularly over other prior art.  [0251] The Infrastructure Model Data Input Processor normalizes the input data format 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Hu and US 20170331828 A1 Caldera; Jose et al. (hereinafter Cal).
Regarding claim 16 , Ham teaches The method of claim 1, wherein the agent determines whether the change in the graph representation of computing infrastructure elements										but doesn’t explicitly state is in accordance with a graph schema.				However Cal teaches is in accordance with a graph schema
Claims 17-18 is rejected under 35 U.S.C. 103 as being unpatentable over Ham in view of Hu and US 20150015376 A1; JENKINS; Michael S. (hereinafter Jenkins). 
Regarding claim 17, Ham and Hu teach The method of claim 1,			but lacks explicitly teaching wherein telemetry data is stored in the graph representation. 												However Jenkins teaches wherein telemetry data is stored in the graph representation. (Jenkins [0314] wherein the graphical representation of the telemetry data stream comprises a plurality of graphical user interface components, each of the plurality of graphical user interface components displaying the values of at least one of the one or more telemetry data items over the time period. )						Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Ham's Graphical representation methods and make the addition of Jenkin's Telemerty data methods in order to create an automated communications process by which measurements and other data are collected at remote or inaccessible points and transmitted to receiving equipment for monitoring, and create system efficiency via said process.
Regarding claim 18, Ham and Hu teach The method of claim 1, wherein the  agent executes the action 									but doesn’t explicitly state based on telemetry data stored in the graph representation.												However Jenkins teaches based on telemetry data stored in the graph representation. (Jenkins [0314] wherein the graphical representation of the telemetry data stream comprises a plurality of graphical user interface components, each of the 

Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered
35 USC § 102 & 35 USC § 103: 
Regarding Applicant’s Argument (pg. 9-10): “Claims 1 and 19-20 have been amended to clarify the subject matter regarded as the invention. Claims 1-20 are pending ... The Office Action cites Majumdar's paragraphs [0070], [0077]-[0078], and [0191] and maps Majumdar's signatures to the triggering graph representation pattern of the claims of the instant application. However, these paragraphs discuss using the signatures to represent the underlying data of the graphs. Thus Majumdar's signatures are a part of the graph and not separate from the graph. Additionally, Majumdar does not teach first detecting a change in Examiner’s response:- The Examiner respectfully disagrees with the applicant. Applicant’s arguments are moot upon a further consideration and a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over new art US 20150379409 A1; HU; Bo et al. (hereinafter Hu)	
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165